DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21-50 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 21, 40, 49, and 50 are currently believed to be in condition for allowance. While the prior art of record, Park in particular, discloses similar inductive power systems and receiver circuits associated with said power systems, the prior art of record fails to teach or appropriately suggest the claims in their entirety. With respect to independent claim 21, deemed to be the representative claim, the prior art fails to teach or address a communication and control circuit as claimed with its respective configurations including the respective operation of the drive circuit in response to the received communication, among other things. Similar rationale holds true with respect to independent claims 49 and 50, as they are directed towards similar subject matter with respect to control circuit configurations, communication between a receiver, etc. Furthermore, independent claim 40 is directed towards a respective receiver in relation to the power system as presented within independent claims 21, and 49-50 as previously discussed. Once again, while the prior art of record discloses similar power systems including a receiver, the prior art fails to teach the respective communication from and configuration of the receiver circuit as claimed. For these reasons, inter alia, it appears as though the claims are currently in condition for allowance, as they 
Claim 21:     A system for providing power inductively to a portable device comprising a battery and an inductive receiver unit including a receiver coil and a receiver circuit, the system comprising:     a first primary coil that is substantially planar and parallel to a surface of the system for providing power inductively to the portable device;     a first drive circuit, including a FET driver, a capacitor, and a FET switch, coupled to a DC voltage input and coupled to the primary coil, wherein the drive circuit is configured to apply an alternating electrical current to the primary coil at an operating frequency and duty cycle to generate a magnetic field in a direction substantially perpendicular to the plane of the primary coil and the surface of the system to provide power inductively to the portable device when the portable device is close enough to the primary coil to receive power inductively from the primary coil;     a first sense circuit to monitor current flow through the primary coil during operation of the drive circuit to sense current modulation in the primary coil from modulation of current in the receiver coil; and     a communication and control circuit, including a microprocessor coupled to the drive circuit and the sense circuit configured to:          detect, through the first sense circuit, communication of information in the current modulation in the primary coil,.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836